DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 5, 2020. Claim 18 requires “a fortified fluid resistant shell defining a breathable layer”. Paragraph [0056] describes this material as corresponding to the “preferred embodiment” first portion (11). However, the elected species corresponds to the “Pocket Version” disclosure at paragraphs [0076] to [0082]. The elected species is referred to as an “alternative embodiment”.  Paragraph [0082] describes the first foldable portion as having a “protective layer constructed from a durable and washable material”. The disclosure related to the elected species does not go so far as to describe this “protective layer” as “a fortified fluid resistant shell defining a breathable layer” as claimed.		Should it be determined that the subject matter of claim 18 is drawn to the elected invention, a rejection under 35 USC 112(a), lack of written description, would be entered for the reasons outlined above. Furthermore, the material of claim 18 (GoreTex®) is a well-known material in the construction of cushions and blankets, and it has been held obvious to select a known material where the material is suitable for the intended use (MPEP 2144.07). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “zipper connection” of claim 20  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed December 16, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The first pocket 74 and the second pocket 75 are suitably sized to receive a support board that is about 21 inches long and 15 inches wide as described above” ([0082]). The specification previously described one pocket (the second .
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 includes “said first pocket and said second pocket are configured to receive a support board”. As discussed above, the original disclosure made provision for only a single support board pocket, not two support board pockets as presently claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a) and/or pre-AIA  35 U.S.C. 102(b) as being anticipated by Sneider (U.S. Patent No. 4,154,323).
Regarding claim 1, Sneider teaches in Figures 1-6 a convertible pet cushion, said convertible pet cushion comprising: a first foldable portion (28) composed of a first material and having a first perimeter defining a first geometric figure; a second foldable portion (30) defining a second perimeter defining a second geometric figure wherein the second geometric figure is similar to the first geometric figure; a cushion body (30) defined by said second foldable portion disposed adjacent to and attached to said first foldable portion (col. 2, lines 5-7) so that the first geometric figure is in alignment with the second geometric figure and wherein said cushion body defines a first body end (Fig. 2 @ 34) and an opposing second body end (Fig 2 @ 38); a pocket (12) associated with the first body end wherein said pocket is configured to receive the second body end; and wherein said cushion body defines a blanket .
Claim(s) 12 is/are rejected under pre-AIA  35 U.S.C. 102(a) and/or re-AIA  35 U.S.C. 102(b) as being anticipated by Handelman (U.S. Patent No. 4,843,662).
Regarding claim 12, Handelman teaches in Figures 1-4 a convertible cushion comprising: a first foldable portion (16) composed of a first material and having a perimeter that defines a first rectangle; a second foldable portion (17A & 17B) composed of a second material and having a perimeter that defines a second rectangle similar to first rectangle; a cushion body (12P &14P) defined by said first foldable portion and said second foldable portion wherein said second foldable portion is mechanically associated (32, 34, 36, 38) with and disposed adjacent to a surface of said first foldable portion to define an integral component so that said second foldable portion covers one side of said first foldable portion and wherein the four corners of said first rectangle are in 5substantial alignment with the four corners of said second rectangle so that said first foldable portion defines a first cushion surface and said second foldable portion defines an opposing second surface; at least one first attachment device (30) associated with the second surface at one end of said cushion body; and at least one second attachment (30) device associated with the opposing end of the second surface wherein said at least one second attachment device is configured to be mechanically associated with said least first attachment device and wherein said at least one first attachment device and said at least one second attachment device are disposed along their respective ends so that the corners of the . 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2, 9, 10, 12-14, 17 and 19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sneider in view of Handelman, Aranow (U.S. Patent No. 4,723,300), or Woodward et al. (U.S. Pub. No. 2005/0081297 – herein referred to as Woodward).
Regarding claim 2, Sneider teaches a convertible pet cushion as in claim 1. Sneider does not teach at least one first attachment device disposed at the second end of said second foldable portion; at least one second attachment device disposed at the first end of said second foldable portion; and wherein said at least one second attachment device and said at least one first attachment device are configured to releasably mechanically associate when said cushion body is in said cushion configuration. Nevertheless, Sneider teaches in Figures 1-4 an attachment device (36) at one end of the second foldable portion; and wherein the attachment device is configured to releasably hold the cushion body in a compact cushion configuration.		Handelman, Aranow and Woodward each teach alternative constructions for releasably holding a cushion body in a compact cushion configuration. Handelman utilizes hook and loop attachment devices, Aranow utilizes zipper attachment devices, and Woodward utilizes snap attachment devices. Specifically: 								
Aranow teaches in Figures 1-3 at least one first attachment device (38, 40) disposed at the second end of a second foldable portion (24B & 26B); at least one second attachment device (38, 40) disposed at the first end of said second foldable portion; and wherein said at least one second attachment device and said at least one first attachment device are configured to releasably mechanically associate when a cushion body (24C, 26C) is in a cushion configuration (Fig. 3); and
Woodward teaches in Figures 1-3 at least one first attachment device (126) disposed at the second end of a second foldable portion ([0017], 120 “outer shell”); at least one second attachment device (118) disposed at the first end of said second foldable portion; and wherein said at least one second attachment device and said at least one first attachment device are configured to releasably mechanically associate when a cushion body ([0017], 120 “one or more inner layers of padding material”) is in a cushion configuration (Figs. 2-3).				In view of Handelman, Aranow, and Woodward, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute the tie member (36) of Sneider with hook and loop at both ends, as in Handelman, zippers at both ends, as in Aranow, or snaps at both ends, as in Woodward, because the tie member, hook and loop 
Regarding claim 9, Sneider, as modified above, teaches a convertible pet cushion as in claim 2, wherein said convertible pet cushion defines a dog bed in said cushion configuration and a dog blanket is said blanket configuration.
Regarding claim 10, Sneider, as modified above, teaches a convertible pet cushion for use by an animal as in claim 2, wherein said pocket covers said at least one first attachment device (Fig. 2).
Regarding claim 12, Sneider teaches in Figures 1-6 a convertible cushion comprising: a first foldable portion (28) composed of a first material and having a perimeter that defines a first rectangle; a second foldable portion (30) composed of a second material and having a perimeter that defines a second rectangle similar to first rectangle; a cushion body (32) defined by said first foldable portion and said second foldable portion wherein said second foldable portion is mechanically associated with and disposed adjacent to a surface of said first foldable portion to define an integral component so that said second foldable portion covers one side of said first foldable portion and wherein the four corners of said first rectangle are in 5substantial alignment with the four corners of said second rectangle (col. 2, lines 5-7) so that said first foldable portion defines a first cushion surface and said second foldable portion defines an opposing second surface. 									

Woodward teaches in Figures 1-3 at least one first attachment device (126) associated with a second surface ([0017], 120 “outer shell”) at one end of a cushion body ([0017], 120 “one or more inner layers of padding material”); and at least one second attachment device (118) associated with the opposing end of the second surface wherein said at least one second attachment device is configured to be mechanically associated with said least first attachment device and wherein said at least one first attachment device and said at least one second attachment device are disposed along their respective ends so that the corners of the convertible cushion are in alignment when the at least one first attachment device is mechanically associated with said at least one second attachment device (Figs. 2-3).		In view of Handelman, Aranow, and Woodward, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute the tie member (36) of Sneider with hook and loop at both ends, as in Handelman, zippers at both ends, as in Aranow, or snaps at both ends, as in Woodward, because the tie member, hook and loop fasteners, zippers, and snaps are functionally equivalent attachment members for releasably 
Regarding claim 13, Sneider, as modified above, teaches a multipurpose convertible cushion as in claim 12, further comprising a pocket (12) disposed at one end of said body cushion and disposed along the second surface and suitably sized to cover said first attachment device.
Regarding claim 14, Sneider, as modified above, teaches a multipurpose convertible cushion as in claim 13, wherein said first surface defines a softer surface (“fabric”) compared to the second surface (“plastic”, col. 2, lines 5-7).  
Regarding claim 17, Sneider, as modified above, teaches a convertible pet cushion as in claim 2, wherein the surface of said first foldable portion defines a softer surface (“fabric”) compared to the surface defined by said second foldable portion (“plastic”, col. 2, lines 5-7).  
Regarding claim 19, Sneider in view of Handelman, as discussed above, teaches a convertible pet cushion as in claim 2, wherein said at least one first attachment device and said at least one second attachment device define a hook and loop connection.  
Regarding claim 20, Sneider in view of Aranow, as discussed above, teaches a convertible pet cushion as in claim 2, wherein said at least one first attachment device and said at least one second attachment device define a zipper connection.  
Regarding claim 21, Sneider in view of Woodward, as discussed above, teaches a convertible pet cushion as in claim 2, wherein said at least one first attachment device and said at least one second attachment device define a snapping connection.  
Regarding claim 22, Sneider, as modified above, teaches a convertible pet cushion as in claim 2, further comprising a second pocket (20) associated with said cushion body wherein said first pocket and said second pocket are configured to receive a support board.
Response to Arguments
Applicant’s arguments with respect to the drawing, specification, and election issues related to claim(s) 3-8 have been considered but are moot because claims 3-8 have been canceled. 
Applicant’s arguments with respect to claim(s) 1, 2, 9 and 10 with respect to Hoover have been considered but are moot because the current grounds of rejection do not rely on Hoover.
Applicant's arguments with respect to Handelman and Sneider have been fully considered but they are not persuasive.
In response to applicant's argument that Handelman does not teach a convertible blanket-seat, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the structure of Handelman is capable of use as a cushion when folded and capable of used as a blanket when unfolded.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Handelman does not teach a pocket) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Handelman is relied upon for anticipating claim 12, which does not include a pocket.
In response to applicant's argument that the pocket of Sneider is not designed to receive the second end of the cushion body when folded or cover the attachment devices, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the pocket of Sneider is capable of receiving the second end of the cushion body when folded because the cushion body of Sneider is capable of being folded and the pocket of Sneider is capable of receiving the entire cushion body when compacted. Furthermore, the pocket of Sneider covers the attachment member 36. The modifications suggested by Handelman, Aranow, or Woodward similarly place attachment members at the end. Therefore, the combination would reasonably suggest that the pocket of Sneider would cover the modified attachment members as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/23/2021